Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000696
                                                       28-FEB-2017
                                                       07:50 AM



                            SCWC-15-0000696

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             REBECCA STAPP,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000696; CASE NO. 2DCW-13-0001655)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on January 23, 2017, is hereby rejected.

           DATED:   Honolulu, Hawai#i, February 28, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson